      Case 1:19-cv-10578-AJN-SDA Document 208 Filed 02/11/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              2/11/2021
 Ashu Shukla,

                                 Plaintiff,
                                                            1:19-cv-10578 (AJN) (SDA)
                     -against-
                                                            ORDER
 Deloitte Consulting LLP,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties held on Thursday, February 11, 2021,

for the reasons stated on the record, the Court hereby ORDERS as follows:

       1.       Consistent with prior Orders in this action (see Order, ECF No. 203; Text-Only

Order dated Feb. 2, 2021), Plaintiff is reminded that, going forward, all communication with the

Court—whether with the undersigned or with District Judge Nathan—must be filed to the ECF

docket. Plaintiff shall not communicate with the Court via email or telephone unless the Court

has expressly provided advance permission to do so. The Court will not consider any

communication from Plaintiff that is submitted through a method other than ECF.

       2.       With respect to the ten proposed document requests that Plaintiff submitted (see

ECF No. 183 at 2-4) pursuant to my Order dated December 8, 2020 (12/8/20 Order, ECF No. 164),

the Court rules as follows:

                a.     Plaintiff’s Request Nos. 1 and 2 are GRANTED IN PART to the extent that,

                       no later than March 4, 2021, Defendant shall perform a reasonable search

                       and produce any work product that Plaintiff authored or contributed to in
Case 1:19-cv-10578-AJN-SDA Document 208 Filed 02/11/21 Page 2 of 6




            connection with the eight external and six internal projects he identifies by

            name at pages 2-3 of ECF No. 183.

      b.    With respect to Plaintiff’s Request Nos. 3 and 4, the Court withholds

            judgment at this time. No later than March 4, 2021, Defendant shall file a

            letter to the ECF docket reporting the results of its reasonable inquiries

            into (i) whether it produced the email chain that Plaintiff filed to the docket

            at ECF No. 199-6, and, if not, why that is; and (ii) whether, when searching

            for    Plaintiff’s      so-called   “client    performance       appreciation

            communications,” Defendant searched the emails of Plaintiff’s supervisors

            for the projects on which he worked for the five clients identified by name

            in his Request No. 4.

      c.    Plaintiff’s Request No. 5 is DENIED as not relevant or proportional to the

            needs of the case at this time, without prejudice to Plaintiff’s reasserting a

            more narrowly tailored version of this request at a later stage of discovery.

      d.    Plaintiff’s Request No. 6 is GRANTED. Defendant shall produce the

            requested information to Plaintiff no later than March 4, 2021.

      e.    Plaintiff’s Request No. 7 is DENIED as overbroad and not proportional to

            the needs of the case, and as redundant, in relevant part, in light of

            Plaintiff’s other, more narrowly tailored requests.

      f.    Plaintiff’s Request No. 8 is GRANTED IN PART to the extent that, no later

            than March 4, 2021, Defendant shall produce to Plaintiff his so-called

            “recruitment file.” In addition, no later than March 4, 2021, Plaintiff may



                                        2
Case 1:19-cv-10578-AJN-SDA Document 208 Filed 02/11/21 Page 3 of 6




             file on the ECF docket a letter to the Court containing a proposed revised

             request for documents subsumed within this request that pertain to post-

             termination “recruitment” matters. If Defendant objects to this revised

             request, it shall do so in a letter filed to the ECF docket no later than three

             days thereafter; it Defendant does not object, it shall conduct a reasonable

             search and produce responsive documents no later than 21 days

             thereafter.

      g.     With respect to Plaintiff’s Request No. 9, the Court withholds judgment at

             this time. No later than March 4, 2021, Defendant shall file a letter to the

             ECF docket reporting the results of its reasonable searches for (i)

             documents responsive to this request as written (see ECF No. 183, at 3),

             and (ii) communications, if any, involving Defendant’s “transition services”

             and concerning (A) Plaintiff’s job skills or qualifications; (B) Defendant’s

             revocation of Plaintiff’s access to Defendant’s “transition website”; and/or

             (C) Plaintiff’s interviews with companies other than Defendant.

      h.     Plaintiff’s Request No. 10 is moot, as Defendant represents to the Court

             that it already has re-produced to Plaintiff documents responsive to this

             request with all non-ACP redactions removed.

 2.   With respect to Plaintiff’s use of redactions (see ECF No. 183 at 4-5):

      a.     The only permitted bases for Plaintiff’s use of redactions are: (i) attorney-

             client privilege (“ACP”) and (ii) physician-patient privilege (“PPP”).




                                       3
      Case 1:19-cv-10578-AJN-SDA Document 208 Filed 02/11/21 Page 4 of 6




              b.      To the extent that Plaintiff has produced documents redacted for any

                      reason other than ACP or PPP, Plaintiff shall, no later than March 13, 2021,

                      produce to Defendant a version of each such document with any such

                      redactions removed.

              c.      To the extent that Plaintiff has produced, or produces pursuant to this

                      Order, documents with redactions which Plaintiff believes should remain

                      in place, Plaintiff shall, no later than March 13, 2021, serve on Defendant

                      a privilege log, pursuant to Rule 26(b)(5)(A) of the Federal Rules of Civil

                      Procedure, identifying each such document by date, author, recipient and

                      subject and specifying the basis or bases for the redaction(s) therein.

       3.     Plaintiff’s objections to the Protective Order entered in this action at ECF No. 132

(see ECF No. 183 at 5-7) are DENIED. The Protective Order entered at ECF No. 132 remains

unchanged and in full force and effect.

       4.     With respect to the seven document requests submitted by Defendant (see ECF

No. 182 at 1-2) pursuant to my 12/8/20 Order, the Court rules as follows:

              a.      Defendant’s Request No. 1 is GRANTED IN PART as modified as follows: No

                      later than March 13, 2021, Plaintiff shall produce documents sufficient to

                      identify his efforts to mitigate his damages from November 5, 2018

                      through the present, whether by alternative employment, self-

                      employment or offering services as an independent contractor/consultant.




                                                4
     Case 1:19-cv-10578-AJN-SDA Document 208 Filed 02/11/21 Page 5 of 6




              b.     Defendant’s Request Nos. 2, 3 and 7 are GRANTED. No later than March

                     13, 2021, Plaintiff shall conduct a reasonable search and produce all

                     documents responsive to these requests.

              c.     Defendant’s Request No. 4 is GRANTED IN PART as modified as follows: No

                     later than March 13, 2021, Plaintiff shall produce documents sufficient to

                     identify each lawsuit he has initiated within the last five years.

              d.     Defendant’s Request No. 5 is GRANTED IN PART as modified as follows: No

                     later than March 13, 2021, Plaintiff shall conduct a reasonable search and

                     produce all photographs, audio tapes, video tapes, or other recordings that

                     (i) concern any current or former Deloitte employee, agent or

                     representative; and (ii) relate to Plaintiff’s employment with Defendant or

                     concern or support the allegations in the Third Amended Complaint.

              e.     Defendant’s Request No. 6 is DENIED as not relevant or proportional to the

                     needs of the case at this time, without prejudice to Defendant’s

                     reasserting this request at a later stage of discovery. See Avila-Blum v. Casa

                     de Cambio Delgado, Inc., 236 F.R.D. 190, 191 (S.D.N.Y. 2006) (precluding

                     discovery regarding immigration status during lawsuit’s liability phase, in

                     light of “highly prejudicial effect of such evidence at trial [and] its

                     substantial social burden” to plaintiff, but leaving open prospect that issue

                     could be reopened as appropriate at damages stage).

       5.     With respect to Defendant’s use of redactions (see ECF No. 182 at 2-3), Defendant

represented at today’s telephonic conference that (a) to the extent it previously had produced



                                               5
      Case 1:19-cv-10578-AJN-SDA Document 208 Filed 02/11/21 Page 6 of 6




to Plaintiff documents redacted on any basis other than ACP, it now has produced to Plaintiff

versions of those documents with all non-ACP redactions removed (with the exception of the

voluminous spreadsheet that my 12/8/20 Order excepted from this requirement); and (b) it has

produced to Plaintiff privilege logs listing each document it maintains it appropriately has

redacted on the basis of ACP. Nothing further is required of Defendant on this issue at this time.

         6.    With respect to Defendant’s access to Plaintiff’s email inbox: In light of

Defendant’s representations in its correspondence with Court and during today’s telephonic

conference, to the extent that Plaintiff requests that Defendant be ordered to conduct any

further search for the contents of his inbox, that request is DENIED. Plaintiff may pursue further

inquiry into this subject during depositions.

         7.    Any discovery deadlines not provided for by this Order are adjourned sine die.

         8.    The deadlines set forth in this Order may be extended by written application of a

party for good cause shown.

         9.    The Court expects full compliance with the provisions of this Order by both parties.

Given his past non-compliance with Court Orders, Plaintiff is reminded that any violation of this

Order could result in the imposition of sanctions up to and including dismissal of his claims.

SO ORDERED.

Dated:         New York, New York
               February 11, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                6
